Ross App. No. 96 CA 2238. This cause is pending before the court as a discretionary appeal. Upon consideration of appellant’s motion to stay the judgment of the Fourth Appellate District Court of Appeals, Ross County, Ohio, rendered on November 25,1997,
IT IS ORDERED by the court that the motion to stay the judgment of the Fourth Appellate District Court of Appeals, Ross County, Ohio, be, and hereby is, granted, pending final disposition by this court.
*1465Douglas and Pfeifer, JJ., would deny the motion.
Lundberg Stratton, J., would dismiss the motion as untimely.